Case 1:20-cv-00171-JMS-WRP Document 13 Filed 12/02/20 Page 1 of 1                PageID #: 42




                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

  JAMES PAULETT CHARLTON,                  )       CIV. NO. 20-00171 JMS-WRP
  JR.,                                     )
                                           )
               Plaintiff,                  )
                                           )
        vs.                                )
                                           )
  MICHAEL VICTORINO, et al.,               )
                                           )
             Defendants.                   )
  _____________________________            )

               ORDER ADOPTING MAGISTRATE JUDGE’S
       FINDINGS AND RECOMMENDATION TO DISMISS THIS ACTION
                       WITHOUT PREJUDICE

        Findings and Recommendation having been filed and served on all parties

  on November 6, 2020, and no objections having been filed by any party,

        IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

  United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the “Findings and

  Recommendation to Dismiss This Action Without Prejudice” are adopted as the

  opinion and order of this Court. The Clerk is directed to close this action.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawaii, December 2, 2020.


                                       /s/ J. Michael Seabright
                                      J. Michael Seabright
                                      Chief United States District Judge
